— Judgment, Supreme Court, New York County (Jay Gold, J.), rendered January 3, 1991, which convicted defendant, after a bench trial, of assault in the second degree, and sentenced him to a term of two to six years, unanimously affirmed.
Defendant does not challenge the fact that he attacked the victim with a broken glass bottle and cut his face with said bottle. Instead, defendant maintains that there was insufficient proof to demonstrate that the victim sustained physical injury within the meaning of the Penal Law (see, Penal Law § 10.00 [9]). However, in light of, among other things, the two, two-inch lacerations of the victim’s face, which caused him to bleed profusely and which necessitated twenty-two stitches, the trial court reasonably determined that the evidence was sufficient to establish defendant’s guilt (see, e.g., Jackson v Virginia, 443 US 307, 319).
Under the circumstances, we find that the trial court did not abuse its discretion in imposing sentence, since this was defendant’s third conviction for assaultive behavior. Concur— Sullivan, J. P., Carro, Milonas and Kupferman, JJ.